Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 18, 2022

                                     No. 04-21-00442-CV

                           IN THE INTEREST OF M.K.T., a child

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02181
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER

         Appellee's brief was due January 18, 2022. On January 18, 2022, appellee filed a motion
requesting a three-day extension of time. The motion is GRANTED and appellee is ORDERED
to file its brief no later than January 21, 2022.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court